If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 26, 2022
               Plaintiff-Appellee,

v                                                                  No. 356930
                                                                   Tuscola Circuit Court
CIYAN KYLA JONES,                                                  LC No. 20-015271-FH

               Defendant-Appellant.


Before: SAWYER, P.J., and SERVITTO and RICK, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the circuit court’s order denying her motion to quash
the bindover on the charges of possession with intent to deliver less than 50 grams of cocaine,
MCL 333.7401(2)(a)(iv), possession of methamphetamine, MCL 333.7403(2)(b)(i), possession of
less than 25 grams of cocaine, MCL 333.7403(2)(a)(v), possession of buprenorphine,
MCL 333.7403(2)(b)(ii), possession of morphine, MCL 333.7403(2)(b)(ii), and possession of
codeine, MCL 333.7403(2)(b)(ii). On appeal, defendant argues that the circuit court erred when
it denied her motion to quash the bindover because the physical evidence relied upon by the
prosecution should have been suppressed such that there was not probable cause to believe that
defendant committed the charged offenses. We reverse and remand to the circuit court for entry
of an order granting the motion to quash.

                                I. FACTUAL BACKGROUND

        On April 29, 2020, Sanilac County Deputy Sheriff Joshua Horst, who was part of the
sheriff’s office’s Drug Task Force (DTF), was driving by an allegedly “known drug house,” which
was under surveillance by the DTF and other authorities. Deputy Horst testified that the sheriff’s
office had “received tips” and DTF had been surveilling the house because it was “known to be a
drug house.” Horst observed defendant exit the home and drive away in a silver vehicle. Horst


1
 People v Jones, unpublished order of the Court of Appeals, entered September 1, 2021 (Docket
No. 356930).


                                               -1-
was unaware how long defendant had been at the residence. He testified that his attention was
drawn to the vehicle “[j]ust because it was at that residence.” Deputy Horst followed defendant
and contacted Michigan State Police Detective Sergeant Andrew Feehan of the Michigan State
Police Narcotics Unit to inform him that defendant was seen exiting a known drug house and “[t]o
see if [Feehan] wanted to conduct a traffic stop[.]” While following defendant, Deputy Horst
conducted a license plate search and determined that defendant was driving an “out-of-town
vehicle.”2 Detective Sergeant Feehan notified Michigan State Police Trooper Tyler Schuiteman
of the information obtained by Deputy Horst, and Trooper Schuiteman located defendant’s vehicle.
Trooper Schuiteman observed defendant operating a vehicle with a cracked windshield while
traveling in excess of the posted speed limit and initiated a traffic stop.

        During the traffic stop, Trooper Schuiteman asked defendant about her previous location,
her current destination, and whether she was in possession of any contraband. According to
Trooper Schuiteman, defendant’s body language indicated that she was not being truthful when
responding to the questions. Trooper Schuiteman recalled that defendant was eating and drinking,
evading questions, and changing conversation topics. Trooper Schuiteman asked defendant to exit
her vehicle so he could “get clarification on her story” and for his safety because he did not know
what was in the vehicle and he wanted to get a “better feeling on . . . [defendant’s] body demeanor
and facial expressions . . . .” Defendant complied. Trooper Schuiteman again asked defendant
about contraband in the vehicle. He testified that defendant’s demeanor became “very evasive.”
According to Trooper Schuiteman, “it was written all over [defendant’s] face that she had
something there that [she] did not want to tell me or did not want me to find.” Trooper Schuiteman
conducted a pat-down search of defendant’s waistline in order to determine whether defendant was
in possession of any weapons for his safety. The trooper also requested that defendant remove her
shoes purportedly to check for weapons, for officer safety and defendant’s safety once she was
outside of her vehicle. She complied. Trooper Schuiteman did not find any weapons or contraband
on defendant’s person.

        Rather than allowing the defendant to return to her vehicle (having found no weapons) and
writing her tickets for the two civil infractions before concluding the stop, Trooper Schuiteman
then informed defendant that a female officer would need to conduct a more thorough search of
defendant’s person. Trooper Schuiteman then determined that there were no female officers on
duty at that time and informed defendant that he “would possibly have to take her down to the
county jail where a female [officer] could search her . . . .” Then, according to Trooper
Schuiteman, defendant became upset and “a little hostile.” Schuiteman then handcuffed defendant
with her hands behind her back, and placed her in the front passenger seat of his patrol vehicle.
The Trooper acknowledged that defendant was not free to leave. Trooper Schuiteman then sat in
the driver’s seat of his patrol vehicle. During the entire duration of the traffic stop, Schuiteman
repeatedly asked defendant if there was anything in her vehicle. Trooper Schuiteman stated on at
least one occasion that “this is my last chance to help you.” While defendant was inside of
Schuiteman’s patrol vehicle, he asked defendant, for a third time, if there was anything that he
“need[ed] to know about before [he] search[ed].” Defendant eventually informed Trooper


2
    Horst testified that an “out-of-town vehicle” was a vehicle that was “not from the area.”



                                                  -2-
Schuiteman that she used cocaine. Trooper Schuiteman then asked defendant if she had cocaine
on her person or in her vehicle, and defendant said that she had a packet of cocaine in her pocket.
Trooper Schuiteman reached into defendant’s pocket and retrieved the packet of cocaine. At no
time did Trooper Schuiteman provide defendant with Miranda3 warnings prior to defendant
making statements to Schuiteman. Trooper Schuiteman subsequently conducted a search of
defendant’s vehicle with another trooper, and they located a small lockbox in the passenger seat.
Schuiteman removed the lockbox and placed it in his patrol car. The lockbox was put back into
defendant’s vehicle. However, Schuiteman could not recall who returned the lockbox to the
vehicle.

        Defendant was arrested. Her vehicle was seized and driven to a Michigan State Police
post. Detective Sergeant Feehan obtained a search warrant for defendant’s vehicle and its contents,
and the search warrant was executed on April 30, 2020. The lockbox found in defendant’s vehicle
contained a daily planner with names, dates, and dollar amounts written inside, 9 grams of cocaine
inside of a plastic bag, a “few grams of cocaine” in another container, a scale that was partially
covered in white residue, a glass jar that contained methamphetamine residue, suboxone pills,
morphine pills, codeine or acetaminophen pills, a “Chore Boy,”4 razor blades, and additional
plastic baggies.

        Defendant was charged with possession with intent to deliver less than 50 grams of cocaine,
MCL 333.7401(2)(a)(iv), possession of methamphetamine, MCL 333.7403(2)(b)(i), possession of
less than 25 grams of cocaine, MCL 333.7403(2)(a)(v), possession of buprenorphine,
MCL 333.7403(2)(b)(ii), possession of morphine, MCL 333.7403(2)(b)(ii), and possession of
codeine, MCL 333.7403(2)(b)(ii). Following a preliminary examination, defendant was bound
over for trial on all counts. However, because defendant was not informed of her Miranda rights,
the district court suppressed defendant’s statements made while in the patrol vehicle. Nonetheless,
the district court concluded that the physical evidence subsequently found would have been
inevitably discovered, independent of defendant’s statements, by lawful means. In circuit court,
defendant filed a motion to quash the bindover in which she asserted that the physical evidence
relied upon by the prosecution should have been suppressed. Ultimately, the circuit court issued
an opinion and entered an order denying defendant’s motion to quash the bindover. The circuit
court also held that the district court did not abuse its discretion by concluding that the physical
evidence was admissible, adopting the opinion of the district court with regard to the Miranda
issue. This appeal followed.

                                   II. STANDARD OF REVIEW

                To bind a criminal defendant over for trial in the circuit court, the district
         court must find probable cause to believe that the defendant committed a felony,
         which requires sufficient evidence of each element of the crime charged, or from
         which the elements may be inferred, to cause a person of ordinary prudence and


3
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
4
 During the preliminary examination, Detective Sergeant Feehan testified that a “Chore Boy” was
a device that is used to smoke crack cocaine.


                                                  -3-
       caution to conscientiously entertain a reasonable belief of the defendant’s guilt.
       [People v Shami, 501 Mich 243, 250-251; 912 NW2d 526 (2018) (cleaned up).]

“[T]his Court reviews de novo the bindover decision to determine whether the district court abused
its discretion, giving no deference to the circuit court’s decision.” People v Norwood, 303 Mich
App 466, 468; 843 NW2d 775 (2013) (quotation marks and citation omitted). “A district court
abuses its discretion if its decision falls outside the range of principled outcomes.” Shami, 501
Mich at 251 (quotation marks and citations omitted). “Insofar as the district court based its ruling
on questions of law, however, its ruling is reviewed de novo.” Id. “This Court therefore essentially
sits in the same position as the circuit court when determining whether the district court abused its
discretion.” People v Hudson, 241 Mich App 268, 276; 615 NW2d 784 (2000). Questions of law,
like whether the Fourth Amendment was violated and whether the exclusionary rule applies, are
reviewed de novo. People v Jenkins, 472 Mich 26, 31; 691 NW2d 759 (2005); People v Woodard,
321 Mich App 377, 382-383; 909 NW2d 299 (2017). However, a trial court’s factual findings are
reviewed for clear error. People v Barbarich, 291 Mich App 468, 471; 807 NW2d 56 (2011). “A
finding is clearly erroneous when, although there is evidence to support it, the reviewing court is
left with a definite and firm conviction that a mistake has been made.” Id. (quotation marks and
citation omitted). The circuit court’s ultimate ruling on the suppression of evidence is also
reviewed de novo. Id.

                  III. INITIATING AND EXTENDING THE TRAFFIC STOP

       On appeal, defendant argues that Trooper Schuiteman did not possess reasonable suspicion
of criminal activity that justified extending the traffic stop in order to question defendant about
topics unrelated to the violation of traffic laws, and, as a result, the extended questioning by
Trooper Schuiteman transformed the stop into a “mere pretextual one” in order to obtain evidence
of an unrelated crime.5 Although Trooper Schuiteman was justified in initiating the traffic stop,
we agree that the extension of the stop was impermissible.

                                          A. PRETEXT

       Defendant argues that the traffic stop, allegedly effectuated for a cracked windshield and a
speeding violation, was transformed into an investigation for evidence of a separate suspected
crime, wholly unrelated to the traffic stop, because Trooper Schuiteman exceeded the permissible
scope during the stop. We agree.

        “The Fourth Amendment of the United States Constitution and its counterpart in the
Michigan Constitution guarantee the right of persons to be secure against unreasonable searches
and seizures.” Woodard, 321 Mich App at 383 (quotation marks and citations omitted).
“Generally, if evidence is unconstitutionally seized, it must be excluded from trial.” People v
Dillon, 296 Mich App 506, 508; 822 NW2d 611 (2012). However,“[A] police officer may stop


5
 Defendant does not dispute that Trooper Schuiteman had the authority to conduct a traffic stop
and issue defendant a traffic ticket as a result of speeding and a cracked windshield. Rather,
defendant asserts that Trooper Schuiteman exceeded the permissible scope for the traffic stop.


                                                -4-
and detain a motor vehicle on the basis of an articulable and reasonable suspicion that the vehicle
or one of its occupants is violating the law, including a law regulating equipment.” Id. “This
Court’s determination of whether there was reasonable suspicion to justify a stop must be made
on a case-by-case basis, evaluated under the totality of the circumstances, and based on common
sense.” Id. “The subjective intent of the police officer is irrelevant to the validity of the stop.” Id.
at 509.

        During the preliminary examination, Trooper Schuiteman testified that he observed
defendant operating a vehicle with a cracked windshield while traveling in excess of the posted
speed limit. A police officer may stop a motor vehicle in order to issue the driver a civil infraction
citation for defective equipment. MCL 257.683(2); see Dillon, 296 Mich App at 508. Speeding
is also a traffic violation. MCL 257.627(16). Therefore, Trooper Schuiteman had an articulable
and reasonable suspicion that defendant was violating the law. Accordingly, the initial traffic stop
was justified regardless of Trooper Schuiteman’s subjective intent.

                            B. EXTENSION OF THE TRAFFIC STOP

       Although Trooper Schuiteman was justified in initiating the traffic stop, we conclude that
the district court and circuit court erred by concluding that Trooper Schuiteman possessed
reasonable suspicion of criminal activity to extend the traffic stop.

        “A traffic stop is reasonable as long as the driver is detained only for the purpose of
allowing an officer to ask reasonable questions concerning the violation of law and its context for
a reasonable period.” People v Williams, 472 Mich 308, 315; 696 NW2d 636 (2005). “It is no
violation of the Fourth Amendment for an officer to ask reasonable questions in order to obtain
additional information about the underlying offense and the circumstances leading to its
commission.” Id. at 316. “[A]lthough police officers ‘may conduct certain unrelated checks
during an otherwise lawful traffic stop,’ they ‘may not do so in a way that prolongs the stop, absent
the reasonable suspicion ordinarily demanded to justify detaining an individual.’ ” People v
Kavanaugh, 320 Mich App 293, 300-301; 907 NW2d 845 (2017), quoting Rodriguez v United
States, 575 US 348, 355; 135 S Ct 1609; 191 L Ed 2d 492 (2015).

       “A police stop exceeding the time needed to handle the matter for which the stop
       was made violates the Constitution’s shield against unreasonable seizures.”
       [Rodriguez, 575 US at 355]. Once the constitutionally sound basis for the traffic
       stop has been addressed, any further extension of the detention in order to conduct
       “on-scene investigation into other crimes” or for any other reason is a Fourth
       Amendment violation unless new facts come to light during the traffic stop that
       give rise to reasonable suspicion of criminal activity.” Id. at [356]. [Kavanaugh,
       320 Mich App at 301 (alterations and citation omitted).]

Therefore, the continued detention of an individual and his or her vehicle “after the traffic stop’s
conclusion [is] unconstitutional unless the traffic stop revealed a new set of circumstances that led
to a reasonably articulable suspicion that criminal activity was afoot.” Id. at 301 (quotation marks,
citations, and alterations omitted).




                                                  -5-
        “Whether an officer has a reasonable suspicion to make such an investigatory stop is
determined case by case, on the basis of an analysis of the totality of the facts and circumstances.”
Id. (quotation marks and citation omitted). “A determination regarding whether a reasonable
suspicion exists must be based on commonsense judgments and inferences about human behavior,”
and “[t]hat suspicion must be reasonable and articulable.” Id. at 301-302 (quotation marks and
citation omitted). “In determining whether a police officer acted reasonably, due weight must be
given, not to his inchoate and unparticularized suspicion or ‘hunch,’ but to the specific reasonable
inferences which he is entitled to draw from the facts in light of his experience.” Id. at 302
(quotation marks, citation, and alternations omitted). However, “[a] person’s propinquity to others
independently suspected of criminal activity does not, without more, give rise to probable cause
to search that person” or to reasonable suspicion that the individual was engaged in criminal
activity. People v Coscarelli, 196 Mich App 724, 726-727; 493 NW2d 525 (1992). Similarly, an
individual’s presence in a high crime area or an area of expected criminal activity, standing alone,
does not establish reasonable suspicion. People v Nelson, 443 Mich 626, 636; 505 NW2d 266
(1993); Illinois v Wardlow, 528 US 119, 124; 120 S Ct 673; 145 L Ed 2d 570 (2000).

        Plaintiff argues that, during the traffic stop, Trooper Schuiteman possessed reasonable
suspicion to believe there was criminal activity afoot on the basis of his many years of experience,
the information relayed to him regarding the underlying narcotics investigation, the suspicious
behavior exhibited by defendant during the traffic stop, and the fact that defendant had left an
allegedly known drug house that was under investigation just before the stop. Remarkably, the
behavior the trooper deemed ‘suspicious’ was defendant eating and drinking during the stop,
changing topics on what the trooper wanted to talk about, and the defendant getting upset after the
trooper required her to remove her shoes roadside after which he handcuffed defendant and placed
her in the trooper’s patrol vehicle. We disagree that this conduct was indicative of criminal
conduct.

        The record indicates that defendant’s vehicle was seen leaving an alleged drug house where
authorities had been conducting surveillance and an investigation. Trooper Schuiteman
effectuated a traffic stop because defendant was driving the vehicle in excess of the speed limit
and the vehicle had a cracked windshield. During the traffic stop, Trooper Schuiteman asked
defendant for identification, paperwork for the vehicle, her previous location, her current
destination, and whether she was in possession of any contraband. According to Trooper
Schuiteman, defendant’s body language indicated that she was not being truthful when responding
to the questions. Trooper Schuiteman testified that defendant was “acting evasive” by eating and
drinking during the stop, evading questions, and changing conversation topics. However, Trooper
Schuiteman also testified that defendant “somewhat answered” his questions. After Trooper
Schuiteman spoke with defendant at her vehicle, he returned to his patrol vehicle to “run” her
information.6 Trooper Schuiteman returned to defendant’s vehicle and asked defendant to exit her
vehicle so he could “get clarification on her story” and for his safety because he did not know what



6
  We note that Trooper Schuiteman’s testimony did not indicate any irregularities with the vehicle
information provided by defendant. In fact, Trooper Schuiteman acknowledged having pulled
defendant over for speeding several weeks prior to the incident at hand.


                                                -6-
was in the vehicle and he wanted to get a “better feeling on . . . [defendant’s] body demeanor and
facial expressions . . . .” Defendant complied.

          While defendant stood outside of her vehicle, Trooper Schuiteman again asked defendant
whether there was anything in her vehicle or on her. Schuiteman also told her “now was the time
to let me know cause [sic] I can work with her . . . I have the resources working with [the Thumb
Narcotics Unit] in the past and other drug teams where they can kinda [sic] work with them to help
themselves out, per se, down the road . . . .” Schuiteman testified that defendant’s demeanor
became “very evasive.” According to Trooper Schuiteman, “it was written all over [defendant’s]
face that she had something there that [she] did not want to tell [him] or did not want [him] to
find.” Next, Trooper Schuiteman conducted a pat-down search of defendant for weapons, which
did not reveal any contraband or weapons. Subsequently, Trooper Schuiteman requested a female
officer come to the scene to conduct a “proper search” of defendant. However, no female officers
were available. Schuiteman testified that he wanted to have defendant searched on the basis of the
information from the DTF, the fact that defendant recently left the suspected drug house, and
defendant’s body language because he observed “red flags of something else was [sic] going
on . . . .” Trooper Schuiteman then informed defendant that he would possibly have to take her to
the county jail, where a female officer could search her, and he also asked defendant if there was
anything that she needed to tell him. According to Schuiteman, defendant became “a little upset”
and “hostile” after his question. Schuiteman then handcuffed defendant and placed her in his patrol
vehicle.

         “A police officer’s reasonable suspicion may be based on information obtained from
another.” People v Chambers, 195 Mich App 118, 122; 489 NW2d 168 (1992). However, to
justify the extension of the detention past the completion of the initial traffic stop, “the officer must
be able to point to specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant [the] intrusion.” See Terry v Ohio, 392 US 1, 21; 88 S Ct 1868;
20 L Ed 2d 889 (1968). Although the authorities may have received tips or information regarding
drug activity that may have occurred at the house that defendant was seen leaving, nothing in the
record indicates that these “drug-house” tips were specific, particular, or related to defendant.

        The facts of the instant case are analogous to Coscarelli, 196 Mich App at 724. In
Coscarelli, undercover narcotic officers were observing a house, waiting for a search warrant, and
were instructed to stop any vehicle that came to or left the house before the search warrant was
executed. Id. at 725-726. Officers saw the defendant approach the house in a vehicle, enter the
house, and leave after approximately seven minutes. Id. The officers conducted an investigative
stop and search of the defendant, and defendant was found to be in possession of cocaine. Id.
at 726. The officers testified that their reasonable suspicion to effectuate the stop was based on
the fact that the police had conducted a controlled narcotic purchase approximately a few hours
before the defendant was seen arriving and leaving the house. Id. at 727. This Court held that the
officers did not possess “sufficient reasonable, particularized, and articulable suspicion that this
particular defendant was engaged in criminal activity.” Id. at 727. We explained:

        Defendant's subsequent presence at the location of the earlier controlled narcotics
        purchase provides no particular basis for suspicion concerning his participation in
        criminal activity. As noted by defendant, he could have been at the house for any
        number of reasons. His presence is not sufficient in and of itself to give rise to a


                                                  -7-
       particularized suspicion of criminal activity. It cannot be said that every person
       entering or leaving this house is likely to have been engaged in the purchase of
       narcotics. The degree of suspicion attached to this conduct is insufficient to serve
       as the sole ground for a stop and seizure. Although such conduct might contribute
       to a finding of reasonable suspicion if viewed along with other suspicious acts, the
       act of staying at the house for only a short time does not provide that needed
       support. Because the officers could only speculate about what defendant was doing
       at the house, they lacked the requisite particularized suspicion, based on objective
       observations, necessary to justify their investigative stop. [Id. at 727-728 (citations
       omitted; emphasis added).]

Similar to Coscarelli, defendant’s mere presence at a location where drug activity was suspected
“provides no particular basis for suspicion concerning [her] participation in criminal activity.” Id.
727-728. Accordingly, Trooper Schuiteman could not have possessed a reasonable suspicion that
defendant was engaged in criminal activity on this basis.

        The “evasive behavior” identified by Trooper Schuiteman—that defendant was eating and
drinking during the stop, evading questions, and changing conversation topics—also did not
provide a basis for reasonable suspicion. This Court has recognized that “many courts have given
little weight to considerations of nervousness during a traffic stop.” Kavanaugh, 320 Mich App
at 304. Plaintiff has provided no caselaw to support that eating and drinking are evasive or
“strange” behaviors, and Trooper Schuiteman did not explain how or why, based on his experience
or knowledge, eating and drinking in a vehicle during a traffic stop provided grounds to suspect
defendant of criminal activity. See id. at 305. Further, although Trooper Schuiteman testified that
defendant evaded his questions and changed conversation topics, he also testified that defendant
“somewhat answered” his questions. Importantly, Trooper Schuiteman did not articulate what
specific questions defendant evaded, the answers that defendant provided, or why the exchange
indicated any likelihood of criminal activity. See id.

         “It is not enough that an officer have an ‘inchoate and unparticularized suspicion or
“hunch.” ’ ” Kavanaugh, 320 Mich App at 306, quoting Terry, 392 US at 27. An officer “must
be able to articulate the specific reasonable inferences which he is entitled to draw from the facts
in light of his experience.” Id. at 307 (quotation marks and citation omitted). Here, Trooper
Schuiteman has recounted some aspects of the stop that he may have found unusual or “strange.”
However, on the basis of the record, aside from the apparently unrelated suspected criminal activity
of the alleged drug house, Trooper Schuiteman was never able to articulate any specific facts or
rational inferences of possible criminal activity particular to defendant that justified the extension
of the traffic stop.

       Accordingly, we cannot conclude that the circumstances cited by Trooper Schuiteman
supported a finding of reasonable suspicion. As a result, defendant’s prolonged detention after
Schuiteman completed the traffic stop was impermissible because he did not possess reasonable
suspicion of criminal activity that justified extending the traffic stop in order to question defendant
about topics unrelated to defendant’s traffic violations. Therefore, the continued detention of
defendant and her vehicle after the traffic stop’s conclusion was in violation of the Fourth
Amendment. Kavanaugh, 320 Mich App at 301.



                                                 -8-
                                   IV. PAT-DOWN SEARCH

       We also conclude that the trial court erred when it determined that Trooper Schuiteman
was justified in conducting a pat-down search for weapons on defendant’s person.

        “An officer who makes a valid investigatory stop may perform a limited pat[-]down search
for weapons if the officer has reasonable suspicion that the individual stopped for questioning is
armed and thus poses a danger to the officer.” People v Champion, 452 Mich 92, 99; 549 NW2d
849 (1996). “The officer need not be absolutely certain that the individual is armed; the issue is
whether a reasonably prudent man in the circumstances would be warranted in the belief that his
safety or that of others was in danger.” People v Custer, 465 Mich 319, 328; 630 NW2d 870
(2001) (quotation marks and citation omitted).

        In the instant case, Trooper Schuiteman testified that he asked defendant to step out of her
vehicle to clarify her story and for his safety. Trooper Schuiteman again asked defendant whether
there was anything in her vehicle or on her. Schuiteman also told her “now was the time to let me
know cause [sic] I can work with her . . . I have the resources working with [the Thumb Narcotics
Unit] in the past and other drug teams where they can kinda [sic] work with them to help
themselves out, per se, down the road . . . .” Trooper Schuiteman requested that defendant remove
her shoes, roadside, to check for weapons. Then, he testified, defendant’s demeanor “again
became very evasive,” and he conducted a pat-down search, which did not reveal any contraband
or weapons. He explained that he conducted a pat-down search for weapons, for his safety, and
defendant’s safety. Schuiteman also testified that he wanted to have defendant searched on the
basis of the information from the DTF, the fact that defendant recently left the suspected drug
house, and defendant’s body language because he observed “red flags of something else was [sic]
going on . . . .” Subsequently, Trooper Schuiteman requested that a female officer come to the
scene to conduct a “proper search” of defendant.

        As already observed, Trooper Schuiteman did not possess reasonable suspicion to believe
criminal activity was afoot. Similarly, Schuiteman’s testimony did not provide any articulable
reason to support a finding that this particular defendant was potentially armed or dangerous. The
record is void of any facts that support such a conclusion. Therefore, there was no justification for
Trooper Schuiteman to conduct a pat-down search of defendant and such an extension of the
detention was also in violation of the Fourth Amendment.7 See Kavanaugh, 320 Mich App at 301.



7
  We note that, after the initial pat-down search, Trooper Schuiteman intended to transport
defendant to a county jail where she could be searched a second time by a female officer. However,
“[T]ransportation to and investigative detention at [a] station house without probable cause or
judicial authorization together violate the Fourth Amendment.” Hayes v Florida, 470 US 811,
815; 105 S Ct 1643; 84 L Ed 2d 705 (1985). Nonetheless, had there been reasonable suspicion to
justify a pat-down search of defendant in the first instance, any subsequent pat-down search of
defendant would have been unjustified because the first search did not provide any additional
circumstances to support a basis for continued detention, see Kavanaugh, 320 Mich App at 301,
or probable cause for an arrest, see People v Nguyen, 305 Mich App 740, 751-752; 854 NW2d 223



                                                -9-
       In conclusion, Trooper Schuiteman did not possess reasonable suspicion that defendant
was armed and posed a danger to him or to others. Therefore, there was no basis to conduct a pat-
down search or to continue detaining defendant. Because we conclude that there were no
additional circumstances warranting the continued detention of defendant, we need not address
appellant’s arguments regarding excessive force.

                V. EXCLUSIONARY RULE AND INEVITABLE DISCOVERY

        Generally, “searches or seizures conducted without a warrant are unreasonable per se, and
when evidence has been seized in violation of the constitutional prohibition against unreasonable
searches and seizures, it must be excluded from trial.” Woodard, 321 Mich App at 383 (quotation
marks and citation omitted). Additionally, “[a] court is required to suppress evidence otherwise
lawfully seized during a traffic stop only if the officer did not have reasonable suspicion to justify
the stop.” Dillon, 296 Mich App at 509. However, not every violation of the Fourth Amendment
warrants suppression. See People v Frazier, 478 Mich 231, 250; 733 NW2d 713 (2007); People
v Goldston, 470 Mich 523, 525-526; 682 NW2d 479 (2004). Rather, exclusion is only appropriate
when the government engaged in misconduct. Frazier, 478 Mich at 250.

               The deterrent purpose of the exclusionary rule necessarily assumes that the
       police have engaged in willful, or at the very least negligent, conduct which has
       deprived the defendant of some right. By refusing to admit evidence gained as a
       result of such conduct, the courts hope to instill in those particular investigating
       officers, or in their future counterparts, a greater degree of care toward the rights of
       an accused. Where the official action was pursued in complete good faith, however,
       the deterrence rationale loses much of its force. [Id. (quotation marks and citation
       omitted).]

“The primary benefit of the exclusionary rule is that it deters official misconduct by removing
incentives to engage in unreasonable searches and seizures.” Goldston, 470 Mich at 529.

        One exception to the exclusionary rule is the “inevitable discovery exception.” People v
Stevens (After Remand), 460 Mich 626, 637; 597 NW2d 53 (1999). On appeal, defendant argues
that the lower courts erred by concluding that the physical evidence found on defendant’s person
and in her vehicle would have been inevitably discovery. We agree.

        “The inevitable discovery doctrine is recognized in Michigan and may justify the
admission of otherwise tainted evidence that ultimately would have been obtained in a
constitutionally accepted manner.” People v Mahdi, 317 Mich App 446, 469; 894 NW2d 732
(2016) (quotation marks and citation omitted). “The inevitable-discovery rule permits the
admission of evidence obtained in violation of the Fourth Amendment if the prosecution
establishes by a preponderance of the evidence that the information inevitably would have been



(2014) (Probable cause to arrest exists when the circumstances “at the moment of arrest would
justify a fair-minded person of average intelligence in believing that the suspected person had
committed a felony.”) (quotation marks and citation omitted).


                                                -10-
discovered through lawful means.” Id. To determine whether the inevitable-discovery rule
applies, this Court has considered the following factors:

       (1) whether the legal means were truly independent, (2) whether the use of the legal
       means and the discovery by the legal means were truly inevitable, and (3) whether
       application of the inevitable-discovery doctrine could incentivize police
       misconduct or significantly weaken the protection provided under the Fourth
       Amendment. [Id.]

        In the instant case, the district court and circuit court concluded that the exclusionary rule
did not bar the admission of the physical evidence because the evidence would have inevitably
been discovered by lawful means. However, there is no indication that the officer would have
inevitably discovered the evidence through legal means.

       The district court first concluded that the evidence found on defendant’s person would have
been found as a result of a pat-down search or search incident to arrest. We disagree.

        Trooper Schuiteman did conduct a pat-down search. However, the search did not reveal
any additional evidence. As discussed, the pat-down search was not justified. Further, there is no
indication that a subsequent pat-down search would have been justified or that the packet of
cocaine in defendant’s pocket would have been found as the result of an additional pat-down
search. Thus, the discovery of the packet of cocaine in defendant’s pocket by way of a lawful pat-
down search was not truly inevitable. Additionally, the packet of cocaine found in defendant’s
pocket would not have been discovered as the result of lawful search incident to a warrantless
arrest. “Generally, a search conducted without a warrant is unreasonable unless it was conducted
pursuant to an established exception to the warrant requirement.” People v Nguyen, 305 Mich App
740, 756; 854 NW2d 223 (2014). “A search incident to an arrest is an exception to the warrant
requirement, and may occur whenever there is probable cause to arrest.” Id. Probable cause to
arrest exists when the circumstances “at the moment of arrest would justify a fair-minded person
of average intelligence in believing that the suspected person had committed a felony.” Id. at 751-
752 (quotation marks and citation omitted). As discussed, there was no reasonable suspicion to
suspect that defendant was engaged in criminal activity. Absent the statements defendant made in
violation of her Miranda rights and during the prolonged unlawful seizure, Trooper Schuiteman
would not have had probable cause to arrest defendant. Given that Trooper Schuiteman did not
have probable cause to arrest defendant, he would not have been justified in conducting a search
incident to a lawful arrest. Therefore, the discovery of the packet of cocaine in defendant’s pocket
by way of a search incident to a lawful arrest was not truly inevitable.

        The district court also opined that the evidence found in defendant’s vehicle would have
been found as a result of a search warrant or the “automobile exception.” However, again, there
was no probable cause to obtain a search warrant or search defendant’s vehicle on the basis of the
automobile exception. “Under the automobile exception, the police may search a motor vehicle
without the necessity of first obtaining a warrant if probable cause to support the search exists.”
People v Moorman, 331 Mich App 481, 486; 952 NW2d 597 (2020) (quotation marks, citation,
and alteration omitted). Probable cause exists when “there is a substantial basis for inferring a fair
probability that contraband or evidence of a crime will be found in a particular place” People v
Kazmierczak, 461 Mich 411, 417-418; 605 NW2d 667 (2000) (quotation marks and citation


                                                -11-
omitted). Probable cause is also required to issue a search warrant. See Id. Absent the statements
defendant made in violation of her Miranda rights or the packet of cocaine found in defendant’s
pocket, Trooper Schuiteman lacked probable cause to search defendant’s vehicle. Additionally,
there is no evidence that the police were in the process of obtaining a search warrant at the time of
the traffic stop. See Mahdi, 317 Mich App at 470. Therefore, the discovery of the contraband in
defendant’s vehicle was not truly inevitable.

        The evidence found as a result of the prolonged detention of defendant flowed from the
continued unlawful seizure of the vehicle and defendant. Accordingly, all evidence obtained as a
result of the illegal seizure should have been suppressed because the plaintiff failed to establish by
a preponderance of the evidence that “the information inevitably would have been discovered
through lawful means.” See Moorman, 331 Mich App at 485 (“Generally, evidence that is
obtained in violation of the Fourth Amendment is inadmissible as substantive evidence in criminal
proceedings.”) (quotation marks and citation omitted); Mahdi, 317 Mich App at 470-471. Because
the only evidence that supports the charges is evidence that was obtained following the
unconstitutional prolonged stop, we conclude that the circuit court abused its discretion by denying
defendant’s motion to quash the bind over.

                                 VI. THE MIRANDA DOCTRINE

       Plaintiff asserts that defendant was not in custody for purposes of Miranda when defendant
was handcuffed, placed into the officer’s patrol vehicle, questioned, and made statements to
Trooper Schuiteman. Therefore, plaintiff argues that defendant’s statements, which plaintiff
describes as voluntary, uncoerced, and noncustodial statements, made in the patrol vehicle were
admissible and that the circuit court erred by suppressing the statements. We disagree.

        “The ultimate question whether a person was in custody for purposes of Miranda warnings
is a mixed question of fact and law, which must be answered independently by the reviewing court
after review de novo of the record.” People v Barritt, 325 Mich App 556, 561; 926 NW2d 811
(2018) (quotation marks and citation omitted). “This Court reviews for clear error the trial court’s
factual findings concerning the circumstances surrounding statements to the police.” Id.

                              A. CUSTODIAL INTERROGATION

        “Every person has a constitutional right against self-incrimination.” Barritt, 325 Mich App
at 561, citing US Const, Am V; Const 1963, art 1, § 17. “To effectuate this right, the police must
warn a defendant of his or her constitutional rights if the defendant is taken into custody for
interrogation.” Barritt, 325 Mich App at 561. Whether a person is “in custody” for Fifth
Amendment purposes depends on whether, under the totality of the circumstances, a reasonable
person would not believe he or she was at liberty to terminate the interrogation and leave. Id.
at 562. In determining whether a person is in custody, multiple factors should be considered,
although no individual factor is controlling. Id. at 563. These factors include the location of the
questioning, the duration of the questioning, the statements made during the interview, the
presence or absence of physical restraints during the questioning, and the release of the interviewee
at the end of the questioning. Id. at 562-563.




                                                -12-
        In the instant case, defendant, while handcuffed with her hands behind her back, was
questioned by Trooper Schuiteman in the front seat of Trooper Schuiteman’s patrol vehicle. The
duration of the questioning appeared to be brief given that Trooper Schuiteman asked defendant
whether there was anything in her vehicle that he needed to know about. Defendant responded
that she used cocaine and had a packet of cocaine in her pocket. Nevertheless, Trooper Schuiteman
did not inform defendant that she was free to leave, and defendant’s hands were handcuffed behind
her back during the questioning. Lastly, defendant was not released at the end of the questioning.
In light of these circumstances, we are not left with a definite and firm conviction that a mistake
has been made relative to the trial court’s factual findings that defendant was subject to custodial
interrogation once she was handcuffed and placed in Trooper Schuiteman’s vehicle.

                                           B. WAIVER

        “Statements made by a defendant to the police during a custodial interrogation are not
admissible unless the defendant voluntarily, knowingly, and intelligently waives the constitutional
right against self-incrimination.” Barritt, 325 Mich App at 561-562. A defendant may waive the
right against self-incrimination if the waiver meets two criteria:

               First, the relinquishment of the right must have been voluntary, in the sense
       that it was the product of a free and deliberate choice rather than intimidation,
       coercion or deception. Second, the waiver must have been made with a full
       awareness of both the nature of the right being abandoned and the consequences of
       the decision to abandon it. Only if the totality of the circumstances surrounding the
       interrogation reveal both an uncoerced choice and the requisite level of
       comprehension may a court properly conclude that the Miranda rights have been
       waived. [People v Tanner, 496 Mich 199, 209; 853 NW2d 653 (2014) (quotation
       marks and citation omitted).]

“[T]he prosecution has the burden of establishing a valid waiver by a preponderance of the
evidence.” People v Daoud, 462 Mich 621, 634; 614 NW2d 152 (2000).

        In the instant case, the totality of the circumstances does not reveal that defendant waived
her right against self-incrimination with a full awareness of both the nature of the right being
abandoned and the consequences of the decision to abandon it. During the preliminary
examination, Trooper Schuiteman testified that he did not inform defendant of her Miranda rights
before questioning defendant in the front seat of his patrol vehicle. Therefore, there was no
evidence that defendant was aware of the nature of her right against self-incrimination or the
consequences of a decision to abandon it. Therefore, the trial court did not err by holding that the
statements defendant made to Trooper Schuiteman in Trooper Schuiteman’s patrol vehicle were
not admissible. See Barritt, 325 Mich App at 561-562.

       This Court has held that “[p]hysical evidence obtained as a result of an unwarned statement
remains admissible as long as the statement was voluntary.” People v Campbell, 329 Mich App
185, 204-205; 942 NW2d 51 (2019). However, as explained earlier, because the physical evidence
was obtained as a result the unlawful prolonged stop in violation of defendant’s Fourth
Amendment rights, all evidence from the unlawful seizure must be excluded. See Moorman, 331
Mich App at 485.


                                               -13-
                                       VII. CONCLUSION

       Any evidence that flowed from the unconstitutional prolonged stop is inadmissible as
substantive evidence at trial. Id. The trial court did not err by holding that the defendant’s
unwarned statements were not admissible. See Barritt, 325 Mich App at 561-562. Because the
only evidence that supports the charges is evidence that was obtained following the
unconstitutional prolonged stop, we conclude that the circuit court abused its discretion by denying
defendant’s motion to quash the bind over.

        We reverse the circuit court’s order denying defendant’s motion and remand to the circuit
court for entry of an order granting the motion to quash. We do not retain jurisdiction.

                                                             /s/ Deborah A. Servitto
                                                             /s/ Michelle M. Rick




                                               -14-